DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 04-12-2021.
Examiner telephoned Applicant’s representative Edward McMahon on 04-15-2021 to propose an Examiner’s Amendment addressing the issues hereinbelow, but no reply was received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-22, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 8-9 recites “the at least one deflection element is mounted for pivoting or moving about an axis parallel to the transport path” (emphasis added).  Lines 17-19 recite that “the at least one deflection element comprises a first element…, a second element…, and a third element”.  Lines 21-24 recite “at least one of the first, second, and third elements is a movably mounted element that is movably mounted by a rocker bearing so that the movably mounted element is pivotable about a pivot axis” (emphasis added).  Since each of the first, 
Claim 1 recites the limitation “the axis thereof” in line 24.  It is unclear which axis this is referencing.  Line 23 recites “a pivot axis”, but lines 23-24 recite that “a pivot axis” extends “perpendicularly to the axis thereof”.  The term “thereof” seems to refer back to “a pivot axis” but an axis cannot be perpendicular to itself.  Lines 8-9 recite “an axis parallel to the transport path”, but there is not a clear link between “an axis” at lines 8-9 and “the axis thereof” in line 24.
Claim 34 recites the limitation "the guiding" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests --the transportation--.
Claim 34 recites the limitation "the portion after passing the roller" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests --a portion after passing the roller--.
Claim 35 recites the limitation "the position" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests --a position--.
Claim 35 recites the limitation "the guiding" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests --the transportation--.
Claim 35 recites the limitation “each of the upper and lower faces is in contact with the element surfaces” in lines 19-20.  It is unclear if this means that each of the upper and lower faces is in contact with all of the first, second, and third element surfaces, or at least one of the first, second, and third element surfaces.  The specification appears to support that each of the upper and lower faces is in contact with at least one of the element surfaces.  Examiner suggests amending the limitation to read --each of the upper and lower faces is in contact with at least one of the element surfaces--. 

Allowable Subject Matter
Claims 1, 4-22, and 34-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments dated 04-12-2021 are persuasive.  Hein ‘551 does not describe use of the disclosed structure with glass or a similar hard, brittle material, and there would not have been a reasonable expectation of success of applying the structure and teachings of Hein ‘551, which is only described in association with paper processing, for processing a hard, brittle material like the glass of Merz ‘412.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741